UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-20462


                     UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,


                              VERSUS


 JOSE SANTIAGO MINOTTA-GONZALEZ, aka Hector Luis Gomes-Martinez,
aka Jose Santiago Minotta, aka Jose Santiago Minota-Gonzalez, aka
Jose Santiago Minota, aka Jose Santiago Minotao-Gonzalez, aka Jose
Santiago Minotao, aka Hector Luis Gomez, aka Hector Luis Gomez-
Martinez, aka Hector Luis Gomes, aka Casa Grande,

                                            Defendant - Appellant.




           Appeal from the United States District Court
       For the Southern District of Texas, Houston Division
                           (98-CR-397-1)
                          August 22, 2000
Before POLITZ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

      Jose Santiago Minotta-Gonzalez (Jose) appeals the judgment of

conviction and sentence entered by the district court pursuant to

a guilty plea on the charge of unlawful possession of a firearm by


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                 1
an illegal alien in violation of 18 U.S.C. § 922(g)(5).                 Jose

contends that the sentence of 120 months of incarceration to be

followed by three years of supervised release and a fine of $1,000

constituted a misapplication of the federal sentencing guidelines,

U.S.S.G. § 2K2.1, and that his guilty plea was involuntary.               We

affirm for the following reasons.

                    I. Facts and Procedural History

     The     drug   enforcement   squad   of   the   Federal   Bureau     of

Investigation (FBI) began surveillance of an apartment on Ella

Boulevard in Houston, Texas, in August 1998 on suspicion that three

members of the Minotta family from Buena Ventura, Colombia, were

trafficking in narcotics: Jose, Narciso Montano-Minotta (Narciso),

and Aldomar Anguilo-Gonzalez (Aldomar).        On August 30, 1998, the

surveillance team followed a vehicle driven by Narciso from the

Ella Boulevard apartment to an apartment on Place Rebecca Lane.           En

route Narciso proceeded along a circuitous route, stopped at The

Gables at Champions apartment complex for about 30 minutes, and

when he resumed the trek he apparently sought to determine whether

he was being followed.      Narciso stayed at the Place Rebecca Lane

apartment for approximately an hour and a half and then returned to

the same building he had previously visited at The Gables at

Champions.

     Assisted by the Harris County Hot Spots Narcotics Enforcement

Team, the FBI agents sought to search the Place Rebecca Lane

apartment.    Jose opened the apartment door, identified himself as

                                    2
“Hector Luis Gomez,” and gave written consent to the search under

that alias.     The agents discovered and seized $393,078 in United

States currency that Jose attributed to his friend “Carlos,” and

canines alerted to the cash for the presence of narcotics.      The

agents also seized a loaded .357 magnum Ruger revolver on a bed in

an upstairs bedroom.    Jose claimed that an undisclosed friend had

given him the gun. The search also resulted in the seizure of a

piece of paper with a pager number and the letters “Bi” written

next to the number, which was a pager number for Narciso under his

alias of “Bigote.”

     Subsequently the same day, Aldomar orally consented to a

search of the Ella Boulevard apartment wherein the FBI agents,

assisted by both the Harris County Narcotics Enforcement Team and

the Drug Enforcement Administration (DEA), discovered, inter alia,

120 kilograms of cocaine in a bedroom closet, a drug ledger,

$10,000 in cash, and another .357 magnum revolver -- this one a

Smith & Wesson.     The search also revealed photographs of Aldomar

and Narciso together, as well as a business card with Narciso’s

pager number.    Several compact disks were seized on which the name

“Bigote,” Narciso’s alias, had been written on the cover.   Aldomar

had leased the apartment under the alias “Carlos Ramon Fernandez,”

and the apartment was only accessible through the attached garage.

     The surveillance team following Narciso, upon being informed

of the fruits of the search of the Ella Boulevard apartment, and

while that search was still ongoing, effected a traffic stop of

                                  3
Narciso.     He consented to a search of both his vehicle and The

Gables at    Champion     apartment.          In    the      vehicle,      at   Narciso’s

direction, agents recovered yet another .357 magnum revolver in the

glove box; this handgun was the same make and model (Ruger SP101)

as the revolver seized earlier from Jose’s apartment.                       Also in the

vehicle    was    a   garage    door   opener      to   the    Place       Rebecca   Lane

apartment wherein the $393,078 in cash had been seized.                         Finally,

a grocery bag containing a money wrapper with a $250 denomination

on it and small rubber bands was recovered during the search of the

vehicle.    The money wrapper and rubber bands were consistent with

those used to wrap both the $393,078 in cash seized from the Place

Rebecca Lane apartment and the $10,000 in cash seized from the Ella

Boulevard apartment.

     Jose had previously been convicted on a guilty plea entered

under the alias “Nicolas Lopez” on April 8, 1988, in the District

Court of Oklahoma County for possession of a controlled substance

(cocaine) with intent to distribute.                Jose was deported on June 1,

1988.     In an interview with an agent for the Immigration and

Naturalization Service (INS) conducted after the instant arrest,

Jose related that he was from Buena Ventura, Colombia, and had re-

entered the United States illegally by ship in Miami.

     On September 23, 1998, Jose was indicted on one count of

unlawful possession        of    a   firearm       by   an    alien    unlawfully     and

illegally    in    the   United      States   in    violation         of   18   U.S.C.   §

922(g)(5).       Jose initially pled not guilty on October 1, but he

                                          4
entered a guilty plea on November 24, 1998, at his rearraignment.

He did so after offering sworn statements that he was satisfied

with the performance of his attorney, that he was aware of his

right to persist in the plea of not guilty and proceed to trial

before a jury, and that the plea change had not resulted from

force, threats, or inducements.        After summarizing the elements of

the charged offense2 and satisfying itself that Jose understood

them, the district court informed him that the maximum sentence was

ten years of imprisonment and/or a $250,000 fine to be followed by

three    years   of    supervised   release.   Jose   indicated   that   he

understood these consequences, and he reaffirmed his intent to

plead guilty.         The district court noted that there was no plea

agreement and that Jose would not be able to withdraw the guilty

plea.    Jose again reaffirmed his desire to plead guilty to the

charged offense after agreeing to the government’s factual basis

therefore. The district court then accepted the guilty plea, found

Jose guilty, and ordered the preparation of a presentence report

(PSR).

      In assessing Jose’s base offense level, the PSR noted that

U.S.S.G. § 2K2.1 is the applicable guideline for a violation of 18

U.S.C. § 922(g)(5), and that § 2K2.1 cross-references § 2X1.1 for

cases such as this one where the defendant illegally possessed a


  2
   That Jose (1) was an alien, (2) was illegally in the United
States, and (3) was in possession of a firearm or ammunition that
had been transported in interstate commerce.

                                      5
firearm in connection with the commission or attempted commission

of another offense.          In turn, § 2X1.1 directed the court to apply

the sentencing guideline applicable to that other offense, in this

case conspiracy to possess with intent to distribute cocaine.

Because Jose was being held accountable for 180 kilograms of

cocaine, the PSR, citing § 2D1.1(c)(1), indicated a base offense

level of 38.        It then recommended an upward adjustment of four

levels   (two    levels       for   possession      of    a   firearm       during   the

commission of the offense, § 2D1.1(b)(1), and two levels for Jose’s

role in the offense, § 3B1.1), and a downward adjustment of three

levels for acceptance of responsibility pursuant to § 3E1.1(a) and

(b) for a total offense level of 39.                   No criminal history points

were assessed for Jose’s prior conviction.

      Jose   filed      an    objection    to    the    PSR   on    March    16,   1999,

complaining (1) that his offense level should not be adjusted

pursuant to the cross reference under § 2D1.1 because the PSR

failed to establish the greater offense -- that he possessed the

firearm in connection with a conspiracy to possess with intent to

distribute cocaine, and because the information relied upon in the

PSR   lacked    sufficient       indicia    of    reliability        to   support    its

probable accuracy as reflected by the fact that the defendant was

not charged with the greater offense; (2) that the two level

enhancement     for     his    managerial        role    in   the    conspiracy      was

unsupported by the PSR; and (3) that the two level enhancement for

possession     of   a   firearm     constituted         double     counting    and   was

                                           6
improper.     Instead, he argued that his offense level should have

been 14.      On April 26, 1999, the district court overruled the

objection,    adopted    the    PSR   recommendations,       noted    that     the

guideline range of 262 to 327 months exceeded the statutory maximum

sentence of ten years, and sentenced Jose to a 120-month term of

imprisonment to be followed by a three-year term of supervised

release.     Jose was also ordered to pay a $1000 fine and a $100

mandatory assessment.      Jose timely filed a notice of appeal.

                                II. Analysis

       On appeal Jose argues essentially that since he possessed the

firearm in the Place Rebecca Lane apartment containing only the

$393,078 in cash and no drugs, there was insufficient evidence of

drug   activity    at   that   apartment   to   link   the   gun     to   a   drug

conspiracy such that § 2K2.1(c) is inapplicable.             Similarly, Jose

argues that because he was unaware of the potential application of

§ 2K2.1(c) at the time of his guilty plea and unaware that he would

receive the maximum sentence, his guilty plea was involuntary.

1.   Application of U.S.S.G. 2K2.1

       We review the application of the Sentencing Guidelines de

novo, and we review the sentencing court’s findings of fact for

clear error.      See United States v. Edwards, 65 F.3d 430, 432 (5th

Cir. 1995).    “‘A factual finding is not clearly erroneous as long

as the finding is plausible in the light of the record as a

whole.’”     Id. (citing and quoting United States v. Brown, 7 F.3d
1155, 1159 (5th Cir. 1993)).          We “accord great deference to the

                                       7
trial judge’s application of the sentencing guidelines.”             United

States v. Condren, 18 F.3d 1190, 1193 (5th Cir. 1994) (citations and

internal quotation marks omitted).         We will uphold the sentence

unless it was imposed in violation of the law, resulted from an

incorrect application of the guidelines, or was an unreasonable

departure from the applicable guideline range.          See United States

v. Vital, 68 F.3d 114, 117 (5th Cir. 1995).

      Jose challenges the U.S.S.G. § 2K2.1(c) enhancement:

            (1) If the defendant used or possessed any firearm
      or   ammunition   in   connection   with   the   commission   or
      attempted commission of another offense, or possessed or
      transferred a firearm or ammunition with knowledge or
      intent that it would be used or possessed in connection
      with another offense, apply –
            (A) §2X1.1 (Attempt, Solicitation, or Conspiracy) in
      respect to that other offense, if the resulting offense
      level is greater than that determined above. . . .
U.S.S.G. § 2K2.1 (c)(1)(A). By application of the cross referenced

provision, § 2X1.1,3 Jose’s base offense level was calculated at 38


  3
   Section 2X1.1 provides:
        (a) Base Offense Level: The base offense level from
     the guideline for the substantive offense, plus any
     adjustments from such guideline for any intended offense
     conduct that can be established with reasonable
     certainty.
        (b) Specific Offense Characteristics
        . . . .
        (2) If a conspiracy, decrease by 3 levels, unless the
     defendant or a co-conspirator completed all the acts the
     conspirators believed necessary on their part for the
     successful completion of the substantive offense or the
     circumstances demonstrate that the conspirators were
     about to complete all such acts but for apprehension or

                                    8
because   he   had   possessed   the       firearm   in   connection   with   a

conspiracy to possess with the intent to distribute 180 kilograms

of cocaine.4    After adjustments, the total offense level was 39.

      By adopting the PSR, the district court adopted the finding

that Jose possessed the firearm “in connection with the commission”

of conspiracy to possess with intent to distribute 180 kilograms of

cocaine. Jose argues that the district court’s findings of fact in

this regard were clearly erroneous such that it incorrectly applied

the § 2X1.1 enhancement.5        Specifically, he contends that the

seizure of the $393,078 in cash from the apartment was insufficient

to link the gun, also seized from the apartment, to a drug

conspiracy.

      “In determining the relevant facts at sentencing, the district

court is not restricted to information that would be admissible at

trial.    The district court may consider any information which has

‘sufficient    indicia   of   reliability       to   support   its     probable

accuracy.’” Vital, 68 F.3d at 120 (citing and quoting U.S.S.G. §


     interruption by some similar event beyond their control.
U.S.S.G. § 2X1.1.
  4
   The base offense level for the substantive offense, possession
with intent to distribute cocaine, was prescribed by § 2D1.1(c)’s
drug quantity table: “Level 38 . . . 150 KG or more of Cocaine (or
the equivalent amount of other Schedule I or II Stimulants.”
U.S.S.G. § 2D1.1(c)(1).
  5
   Jose does not argue alternatively that, even if the evidence was
sufficient to support the finding that he conspired to possess with
intent to distribute cocaine, the evidence does not support a
finding that the quantity of cocaine attributed to the conspiracy
was 180 kilograms.

                                       9
6A1.3, comment, and United States v. Manthei, 913 F.2d 1130, 1138

(5th Cir. 1990)).     The PSR is considered reliable and may be

regarded as evidence by the trial judge in making sentencing

determinations.    See id.    Even though Jose objected to the PSR’s

conclusions as unsupported by sufficient reliable evidence, he did

not submit affidavits or other reliable evidence to rebut the

information in the PSR, and thus the district court was able to

adopt its findings without further inquiry or explanation.6             See

id. (citing United States v. Mir, 919 F.2d 940, 943 (5th Cir.

1990)).    “Consequently, the district court’s reliance on the PSR

was not clearly erroneous.”         Id.    Because, like the PSR, the

district   court   relied    on   and   applied   only   the   first   of   §

2K2.1(c)(1)’s two alternatives “in connection with standards,” our

charge is to review the discrete findings contained in the PSR to

determine whether the district court clearly erred in finding, by

a preponderance of the evidence, that the .357 magnum handgun found

on the bed in the apartment was possessed by Jose in connection



  6
   A district court may rely on its adoption of the PSR to satisfy
Federal Rule of Criminal Procedure 32(c)(1)’s requirement that for
each matter controverted at the sentencing hearing the court either
make a finding on the allegation or a determination that no finding
is necessary because the controverted matter will not be taken into
account or otherwise affect the sentencing. See United States v.
Huerta, 182 F.3d 361, 364 (5th Cir. 1999). Moreover, “[w]e have
also held: ‘Although a district court must resolve disputed issues
of fact if it intends to use those facts as a basis for sentencing,
the court can adopt facts contained in a PSR without inquiry, if
those facts ha[ve] an adequate evidentiary basis and the defendant
does not present rebuttal evidence.’” Id. (citing and quoting
United States v. Puig-Infante, 19 F.3d 929, 943 (5th Cir. 1994)).

                                    10
with the commission of a conspiracy to possess with intent to

distribute 180 kilograms of cocaine.7

      In United States v. Mitchell, we held that § 2K2.1(c)(1)

requires a “functional nexus” between the gun and the other offense

as there is no “ipso facto nexus rule between firearms and illicit

drugs every time a defendant who is convicted of the abuse of one

has some relationship with the other, no matter how attenuated.”
166 F.3d at 756. In applying the “functional nexus” requirement to

the facts of that case, we then concluded that:

      [T]he constructive possession of the gun under the car
      seat by virtue of Mitchell’s driving the car while he was
      taking      the     three      children    to   school,      was    too
      geographically, spatially, functionally, and logically
      remote from his possession of crack cocaine (which, for
      purposes     of    relevant     conduct    --   not   conviction     --
      Mitchell constructively possessed by virtue of those
      drugs being located in the locked box inside the house
      where he and his girlfriend were residing) to satisfy the
      requirement of a cognizable linkage between possession of
      the   gun   and     “commission     or    attempted   commission    of
      another offense.”         Cumulatively, the two are simply too
      attenuated to permit nexus!                Specifically, the mere
      coincidence of keys to the locked box and to the car on
      Mitchell’s        key   ring   is   too   minimal     to   bridge   the
      attenuated nexus gap, particularly when viewed in light


  7
   Binding precedent in this circuit requires that we treat the
district court’s determination of the relationship between the
firearm and the drug conspiracy as a factual finding to be reviewed
for clear error. See United States v. Mitchell, 166 F.3d 748, 754
n.24 (5th Cir. 1999) (citing Condren, 18 F.3d at 1199-2000).

                                          11
     of the presence of an intervening firearm, owned by
     Mitchell, in much closer proximity to the drugs than was
     the gun of conviction.   In essence, under the particular
     facts of this case, the chasm of nexus between the gun
     and the drugs requires a leap of legal logic too great to
     make the required connection.     We are constrained to
     conclude that the sentencing court’s finding of the
     required connection was clearly erroneous.
Id. (emphasis in original).

     In an effort to demonstrate a similar chasm between his

possession of the .357 magnum and the drug conspiracy, Jose argues

the evidence established only that (1) Jose resided in the Place

Rebecca Lane apartment; (2) a .357 magnum handgun was seized from

a third-floor bedroom of that apartment -- a common location for a

gun used for personal protection; (3) $393,078 in cash was also

seized from that apartment; and (4) the stash house used in the

conspiracy was the Ella Boulevard Apartment where Aldomar was

guarding the 119.1 kilograms of cocaine and $10,000 in cash.

Accordingly, Jose contends that there was no reliable evidence

tying the cash seized from Jose’s apartment to the drugs seized

from Aldomar’s apartment, and, therefore, there was insufficient

evidence connecting the firearm seized from Jose’s apartment to the

drugs.   Furthermore, Jose argues that, had there been sufficient

evidence that he engaged in a drug trafficking conspiracy, he would

have been charged and indicted for that crime rather than for the

lesser offense of illegally possessing a firearm by an alien.

     The PSR stated that Jose is Narciso’s uncle, and Narciso is

                                 12
Aldomar’s cousin.        It further recounted that Jose oversaw the

distribution of cocaine received from Colombia, and it described

the events of August 30, 1998, as set forth above.                The PSR also

stated that the drug ledger recovered from the Ella Boulevard

apartment indicated that the apartment was used as a stash house by

Jose, Narciso, and Aldomar, and that the original shipment of

cocaine weighed approximately 180 kilograms.              Of this shipment,

just over 119 kilograms of cocaine were seized from the Ella

Boulevard    apartment    guarded      by   Aldomar,    and    the    remainder,

approximately 60 kilograms, had apparently been converted into the

$393,078 in cash seized from the Rebecca Lane apartment occupied by

Jose.   This cash was found in different rooms throughout the

apartment (bedroom, bathroom, and kitchen) and was wrapped in a

manner identical    to    the   cash    seized   from   the    Ella    Boulevard

apartment.    Jose offered no explanation for the money except that

it was given to him for keeping by a friend named “Carlos,” and

Jose stated he did not know his friend’s last name.                  Jose stated

that he was employed at an auto body shop and earned $230 per week.

     The PSR further recounted that on August 30, 1998, the same

day all other searches and seizures were conducted, the FBI also

seized a vehicle parked at the Ella Boulevard apartment.                This car

was registered to Jose’s girlfriend, Taily Montoya, who told the

FBI that it was utilized exclusively by Jose.                 Also seized from

that apartment were cellular telephone records showing a call to a

number subscribed to by Jose’s alias, “Hector Luis Gomez.”

                                       13
     The PSR noted that the search of Narciso’s vehicle revealed a

garage door opener that opened the garage at Jose’s Place Rebecca

Lane apartment, thereby affording Narciso ready access to the

apartment from which the $393,078 was seized.           Surveillance by the

FBI revealed that on the day of the seizures, Narciso had traveled

by vehicle from the Ella Boulevard apartment where the 119.1

kilograms of cocaine were stored and went to Jose’s Place Rebecca

Lane apartment. Additional investigation by the Bureau of Alcohol,

Tobacco, and Firearms (ATF) discovered that the .357 magnum Ruger

revolvers seized from Jose and Narciso had both been stolen from a

warehouse in Houston.

     The PSR also contained information from debriefing reports

compiled by the FBI and DEA and from direct interviews with the FBI

Special Agent.     Independent debriefings of confidential informants

indicated that Aldomar and Narciso were receiving cocaine from

Jose’s brother, Clodomiro Minotta, in Colombia, and that Jose was

trafficking   in    drugs   in   the   Houston   area   by   directing   the

activities of Aldomar (guard) and Narciso (runner). Aldomar, in an

interview conducted by a probation officer, stated that Jose and

Narciso asked him to “take care of the cocaine” in the Ella

Boulevard apartment for a period of not more than three days in

return for $20,000.

     In light of the record as a whole, we conclude that the

district court did not clearly err in finding, by a preponderance

of the evidence, as a matter of fact that Jose possessed the .357

                                       14
magnum in connection with the conspiracy to possess with intent to

distribute 180 kilograms of cocaine. The discrete findings of fact

as reflected by the PSR in this case establish the “functional

nexus” required by § 2K2.1(c) between possession of the firearm and

the commission of the other offense.           See Mitchell, 166 F.3d at

756.    There is no chasm indicating that the trial court’s finding

of the required connection was clearly erroneous because Jose

possessed the firearm in a manner not at all geographically,

spatially, functionally, or logically remote from the relevant

conduct that was at least established by a preponderance of the

evidence, i.e. commission of conspiracy to possess with intent to

distribute cocaine.         Accordingly, we conclude that the offense

level enhancement contained in § 2K2.1(c)(1)(A) was not misapplied.

2.    Voluntariness of Guilty Plea

       Jose’s claim that the guilty plea was involuntary is based on

a    claim   that   the   district   court’s   misstatements   of   the   law

erroneously induced Jose to refrain from offering evidence at the

sentencing hearing in support of his objections to the PSR’s

findings.

       We review the voluntariness of a guilty plea de novo.              See

United States v. Amaya, 111 F.3d 386, 388 (5th Cir. 1997) (citing

United States v. Howard, 991 F.2d 195, 199 (5th Cir. 1993)).              The

only federal requirement is that a plea be entered knowingly and

voluntarily.        Howard, 991 F.2d at 199 (citing Boykin v. Alabama,

395 U.S. 238, 242 (1969)).       The strictures of due process require,

                                      15
therefore, that the defendant be advised of and understand the

consequences of the plea.   See United States v. Pearson, 910 F.2d
221, 223 (5th Cir. 1990) (citing Barbee v. Ruth, 678 F.2d 634 (5th

Cir. 1982), cert. denied, 459 U.S. 867 (1982)).          “A plea is

involuntary, and thus insufficient to support a conviction, if the

defendant ‘has such an incomplete understanding of the charge that

his plea cannot stand as an intelligent admission of guilt.’”

Taylor v. Whitley, 933 F.2d 325, 329 (5th Cir. 1991) (citing and

quoting Henderson v. Morgan, 426 U.S. 637, 645 n.13 (1976)).

     At the sentencing hearing the district court asked Jose if he

disputed the facts as related in the PSR or had anything to add,

especially concerning Jose’s association with, and the activities

of, Aldomar. Jose responded, “I don’t understand.” The sentencing

court then rephrased the question:

          All right. Well, let me approach it this way. Your
     attorney has filed some objections to the report.     Part
     of what he objects to is the fact that they didn’t charge
     you with the drug offense that could have gotten you 300
     months.   And he says as a legal matter that the reason
     the government didn’t proceed with the drug charge is
     because it was a weak charge.    True or not true, I’m not
     really concerned about it. It has nothing to do with the
     gun charge, does it?
Jose then responded, “Yes.     That’s right.”     He was then asked

whether the objections to the PSR signaled a desire to change the

guilty plea.   Jose answered, “No, no.   I’m not changing my opinion.

I’m not changing the plea that I made.”

                                 16
     The district court then overruled the defendant’s objections

to the PSR.     Jose, asked if he had any other objections or

corrections, responded: “What I want to ask you is if they are

judging my behavior regarding the arm possession and not the

drugs.”   The district court replied:

           The behavior that you would be punished for would be
     the weapons charge because if you were being punished for
     the drug charge, you would be in prison basically for the
     rest of your life, assuming that the maximum punishment
     were given by the court.
           You are not charged with the drug offense, although
     you have to recognize that the drug offense or the
     offenses that are alleged to be drug offenses are related
     to the gun charge.      They are related and connected maybe
     I should say.    But they do not in a real sense increase
     your punishment.     Do you understand that?
Jose answered, “Yes, I understand.”

     The district court then adopted the PSR and sentenced Jose to

the statutory maximum term of imprisonment.        Jose then stated, “I

want to ask the judge why if I pled guilty with a sentence from one

to ten years, why am I getting the maximum of ten years.”

     The district court responded:

           You are getting the maximum of ten years because as
     I look at the statute and the crimes that you were
     involved in, alleged to have been involved in by the
     government,     which   I   have    now   found   to   be   your
     involvements . . . not by a reasonable doubt standard,
     but by a different standard that permits me to look at
     your conduct and determine what the appropriate sentence

                                    17
      ought to be.
      Jose argues that the district court’s statements, on the

whole, were misstatements of law that effectively dissuaded him

from contesting the facts in the PSR since he had been led to

believe that he was being judged only by the firearms charge and

that the uncharged drug offense would not increase his punishment

”in a real sense.”       He claims that this confusion renders the

guilty plea itself involuntary.

      As we held in United States v. Pearson, “‘[t]he consequences

of a guilty plea, with respect to sentencing, mean only that the

defendant must know the maximum prison term and fine for the

offense charged.     As long as [the defendant] understood the length

of the time he might possibly receive, he was fully aware of his

plea’s consequences.’” 910 F.2d at 223 (citing and quoting United

States v. Rivera, 898 F.2d 442, 447 (5th Cir. 1990) (in turn quoting

Barbee, 678 F.2d at 635)).8     “The court informed [Jose] prior to

accepting his guilty plea that he faced a maximum prison term of

[10] years.   That turned out to be the sentence imposed. [Jose’s]

plea was thus voluntary, and the strictures of the due process

clause as to this point were satisfied.”     Id.

      In this case it is clear that nothing at the April 26, 1999,


  8
   In Pearson, this court rejected the nearly identical argument
that a guilty plea was involuntary because “he was not informed,
prior to entry of his plea, of the applicability of the Guideline
§ 4B1.1 career offender enhancement [and because] his decision to
enter it was based on the expectation that he would not be
sentenced as a career offender.” 910 F.2d at 222.

                                   18
sentencing hearing rendered the November 24, 1998, guilty plea

involuntary.9       Due   process   requires     adequate    notice    to   the

defendant of the possibility of sentence enhancement based on

relevant conduct to ensure that he has an opportunity to timely

contest the propriety of the enhancement.         See Pearson, 910 F.2d at

223.   A PSR provides the requisite notice if it concludes that the

defendant qualifies for the enhancement and recommends that the

guideline enhancement be applied.         See id.   In this case, the PSR

provided just such notice as it listed discrete facts supporting

its conclusion that the relevant drug conspiracy conduct was

established by a preponderance of the evidence.         See id.       Also, the

PSR cited this conclusion as the basis for its recommendation that

the § 2K2.1(c) enhancement be applied, and Jose filed written

objections to the PSR that were orally renewed at the sentencing

hearing.

       In   the   sentencing   colloquy    the    district    court     fairly

distinguished the charged offense to which Jose had pleaded guilty

from the uncharged offense which, as relevant conduct, could impact

the severity of the punishment imposed for the gun possession


  9
   A statutory provision that increases the maximum penalty and a
guideline enhancement that merely adjusts the penalty within the
prescribed range are very different creatures. “A defendant is
entitled to notice of the applicability of the former prior to
entry of a guilty plea. Due process does not mandate, however,
either notice, advice, or a probable prediction of where, within
the statutory range, the guideline sentence will fall.”        See
Pearson, 910 F.2d at 223 (citing United States v. Jones, 905 F.2d
867 (5th Cir. 1990); United States v. Fernandez, 877 F.2d 1138 (2nd
Cir. 1989); United States v. Salva, 902 F.2d 483 (7th Cir. 1990)).

                                     19
conviction,   but      that   would   not   itself   serve   as   a   basis   of

punishment above and beyond the range for the charged offense.

Indeed,   prior   to    announcing    the   sentence   the   district    court

adequately phrased the distinction when it declared that Jose would

only be punished for the weapons charge though the drug offense was

“related and connected.” Given the context of the entire colloquy,

we conclude that, by stating that the drug charge will “not in a

real sense increase your punishment,” the district court fairly

indicated only the continuing efficacy of the statutory maximum of

ten years imprisonment.         Moreover, Jose, represented by counsel,

declared that he understood the distinction.                 Accordingly, we

conclude that Jose was accorded a full measure of due process with

respect to the sentence enhancement.

                               III. Conclusion

     For the foregoing reasons, the judgment of conviction and the

sentence imposed are AFFIRMED.




                                       20